1
2
3                                                                         O
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
11   ABRAM D. BRAVEBOY,                             Case No. 2:20-cv-10609-JGB-KES
12                  Petitioner,
13             v.                                    ORDER DISMISSING PETITION
                                                    AND DENYING CERTIFICATE OF
14   TONYA JAMES, Warden,                                 APPEALABILITY
15                  Respondent.
16
17
18                                             I.
19                                    BACKGROUND
20         On November 18, 2020, the Court received a pro se petition for writ of
21   habeas corpus under 28 U.S.C. § 2241 (“Petition” at Dkt. 1) from Abram D.
22   Braveboy (“Petitioner”). In 2002, Petitioner was convicted of armed robbery and
23   other crimes in a South Carolina state court, and he was sentenced to 35 years in
24   state prison. South Carolina v. Braveboy, Case Nos. G634953, G634954,
25   G634955, G634963, G838062, G838063, G838059 (S.C. Richland Cnty. Ct. of
26   Gen. Sessions).1 He is currently in the custody of the state of South Carolina and is
27         1
              Public records of the South Carolina court are available online at:
28   https://publicindex.sccourts.org/Richland/PublicIndex/PISearch.aspx (last accessed

                                               1
1    incarcerated at Kershaw Correctional Institution in Kershaw, South Carolina. (Pet.
2    at 1); South Carolina Dep’t of Corr., Incarcerated Inmate Search, ID No. 284787.2
3          The Petition argues that Petitioner should be released from custody because
4    the criminal judgments against him were vacated in post-conviction relief
5    proceedings in South Carolina state court. (Pet. at 3 ¶ 9(a).) He claims that he
6    prevailed in that action because the state defaulted by failing to timely respond to
7    his summary judgment motion. (Dkt. 2 at 1); Braveboy v. South Carolina, No.
8    2016CP4005602 (S.C. Richland Cnty. Ct. of Gen. Sessions).
9          The Petition is dismissed because venue is improper in the Central District of
10   California. Dismissal, rather than transfer to the proper venue, is appropriate
11   because the Petition appears to be an unauthorized second or successive petition,
12   and Petitioner has already filed a petition raising the same claims in the proper
13   venue, the District of South Carolina.
14                                             II.
15                                      DISCUSSION
16   A.    The Petition is Properly Brought under § 2254, Not § 2241.
17         Although the Petition states that it is brought under 28 U.S.C. § 2241 (Pet. at
18   1), the Court finds that it is properly considered under 28 U.S.C. § 2254.
19   Section 2254 provides that “a person in custody pursuant to the judgment of a State
20   court” may file a habeas petition challenging that judgment on the grounds “that he
21
     December 1, 2020). The Court takes judicial notice of these and the other public
22
     records cited in this order. See Fed. R. Evid. 201(b)(2) (“The court may judicially
23   notice a fact that is not subject to reasonable dispute because it . . . can be
24   accurately and readily determined from sources whose accuracy cannot reasonably
     be questioned.”); Harris v. Cty. of Orange, 682 F.3d 1126, 1132 (9th Cir. 2012)
25   (“We may take judicial notice of undisputed matters of public record … including
26   documents on file in federal or state courts.”).
           2
27         Available online at: https://public.doc.state.sc.us/scdc-public/ (last accessed
     December 1, 2020).
28
                                                2
1    is in custody in violation of the Constitution or laws or treaties of the United
2    States.” Petitioner here is in custody pursuant to a criminal judgment of a South
3    Carolina state court, and he argues that his imprisonment violates his constitutional
4    rights under the Eighth Amendment. (Pet. at 3 ¶ 9.)
5          As discussed below in Section II.C, this is not the first federal habeas petition
6    that Petitioner has filed challenging these convictions. To the extent he is
7    attempting to rely on § 2241 to avoid the bars on untimely or successive petitions,
8    this is improper. See Greenawalt v. Stewart, 105 F.3d 1287, 1287 (9th Cir. 1997)
9    (“It is clear that Greenawalt is attempting to avoid the limitations imposed on
10   successive petitions by styling his petition as one pursuant to § 2241. The Supreme
11   Court has instructed us that the authority of the federal courts to grant habeas relief
12   to state prisoners under § 2241 is limited by 28 U.S.C. § 2254.”) (citing Felker v.
13   Turpin, 518 U.S. 651 (1996)). Although a prisoner in federal custody may
14   sometimes file a petition under § 2241 under the “escape hatch” in 28 U.S.C.
15   § 2255(e), no such provision exists for prisoners in state custody. See Fisher v.
16   Ventura Cty. Sheriff’s Narcotics Agency, No. 14-cv-04494-VBF-MAN, 2014 U.S.
17   Dist. LEXIS 84331 at *3-4 n.1, 2014 WL 2772705 at *1 n.1 (C.D. Cal. June 18,
18   2014) (“Section 2254 contains no language comparable to that in section 2255
19   which could be construed as providing an ‘escape hatch’ for habeas review through
20   section 2241.”); Forde v. People of Cal., No. 08-cv-0259-RGK-MLG, 2008 WL
21   2064779 at *3 (C.D. Cal. May 12, 2008) (“[H]abeas review of state court
22   judgments is governed by 28 U.S.C. § 2254, not section 2241 or section 2255.
23   Section 2254 contains no language comparable to that in section 2255 which could
24   be construed as providing an “escape hatch” for habeas review through section
25   2241.”).
26         Thus, the pro se Petition is properly construed as brought under 28 U.S.C.
27   § 2254 rather than § 2241.
28
                                                 3
1    B.     Venue is Improper in the Central District of California.
2           The proper venue for a § 2254 habeas petition is either: (a) the district where
3    the petitioner is presently confined, or (b) the district where he was convicted. See
4    28 U.S.C. § 2241(d); Dannenberg v. Ingle, 831 F. Supp. 767, 767 (N.D. Cal. 1993).
5    The present Petition alleges, and public records confirm, that Petitioner is in
6    custody pursuant to a judgment of a South Carolina state court, and that he is
7    confined in South Carolina. Indeed, it is unclear what connection Petitioner has
8    with the Central District of California, if any.
9           If a habeas petition is filed in an improper venue, the court may either
10   dismiss the petition or transfer it to the correct venue, if transfer is “in the interest of
11   justice.” See 28 U.S.C. § 1406(a). Here, the Court finds that dismissing the
12   Petition rather than transferring it to the District of South Carolina is in the interest
13   of justice because, as discussed below, the Petition appears to be an unauthorized
14   second or successive Petition. See, e.g., Kokoski v. Norwood, No. 06-cv-1170-
15   VAP-FMO, 2007 U.S. Dist. LEXIS 105872 at *8, 2007 WL 9753225 at *4 (C.D.
16   Cal. Jan. 16, 2007) (“the Court sees no need to transfer” a “habeas petition that is
17   likely barred as a successive petition”), aff’d, 299 F. App’x 720 (9th Cir. 2008).
18   C.     The Petition Appears to Be a Second or Successive Petition.
19          Generally, under the Anti-Terrorism and Effective Death Penalty Act
20   (“AEDPA”), a petitioner may file only one habeas petition under § 2254. “A claim
21   presented in a second or successive habeas corpus [petition] under section 2254 that
22   was presented in a prior [petition] shall be dismissed.” 28 U.S.C. § 2244(b)(1)
23   (emphasis added). Even if the second § 2254 petition raises a new claim that was
24   not raised in the prior petition, the petitioner must demonstrate one of the
25   following:
26          (A) ... the claim relies on a new rule of constitutional law, made
27          retroactive to cases on collateral review by the Supreme Court, that
28          was previously unavailable; or
                                                   4
1          (B)(i) the factual predicate for the claim could not have been
2          discovered previously through the exercise of due diligence; and
3          (ii) the facts underlying the claim, if proven and viewed in light of the
4          evidence as a whole, would be sufficient to establish by clear and
5          convincing evidence that, but for constitutional error, no reasonable
6          factfinder would have found the applicant guilty of the underlying
7          offense.
8    28 U.S.C. § 2244(b)(2). Additionally, before filing a second or successive § 2254
9    petition in the district court, the petitioner must “move in the appropriate court of
10   appeals for an order authorizing the district court to consider” the second petition,
11   showing that one of these criteria are met. 28 U.S.C. § 2244(b)(3)(A).
12         In August 2011, Petitioner filed a § 2254 habeas petition in the U.S. District
13   Court for the District of South Carolina, arguing that defects in the indictments used
14   to charge him in state court rendered the criminal judgments void. The court
15   dismissed the petition as untimely under AEDPA’s one-year statute of limitations.
16   Braveboy v. Cartledge, No. 8:11-cv-02075-TMC (D.S.C. Dec. 5, 2011) (report and
17   recommendation of U.S. Magistrate Judge, accepted on January 6, 2012).
18   “[D]ismissal of a section 2254 habeas petition for failure to comply with the statute
19   of limitations renders subsequent petitions second or successive for purposes of the
20   AEDPA, 28 U.S.C. § 2244(b).” McNabb v. Yates, 576 F.3d 1028, 1030 (9th Cir.
21   2009). According to public records, Petitioner has not sought permission to file a
22   second or successive § 2254 petition from the U.S. Court of Appeals for the Fourth
23   Circuit.3
24         Additionally, in October 2020, Petitioner filed another § 2254 petition in the
25   U.S. District Court for the District of South Carolina, which remains pending. It
26
           3
27            Records of the U.S. Courts of Appeals are available through PACER at
     https://pacer.uscourts.gov/.
28
                                                 5
1    raised essentially the same claim as the present Petition. The U.S. Magistrate Judge
2    assigned to the case issued a report and recommendation finding Petitioner’s
3    allegations “frivolous,” explaining:
4          Contrary to Petitioner’s assertions, his convictions and sentence have
5          not been invalidated. Although Petitioner alleges that he has been
6          adjudicated a free man, he has failed to support his conclusory
7          assertion with any plausible factual allegations. Moreover, the Court
8          has carefully reviewed the docket in the Richland County Court of
9          Common Pleas at case number 2016-cp-40-05602 and concludes that
10         the PCR [post-conviction relief] court has not invalidated Petitioner’s
11         convictions and sentence. Indeed, the PCR court has not issued any
12         final order in that action, or any order whatsoever, and that action
13         appears to remain pending. ... Further, the undersigned notes that
14         Petitioner has filed three other PCR actions in the Richland County
15         Court of Common Pleas, at case numbers 2004-cp-40-02246, 2005-
16         cp-40-02867, and 2010-cp-40-03450. ... The PCR court dismissed
17         each of those actions, finding Petitioner was not entitled to relief.
18         Accordingly, the Petition is frivolous and should be dismissed on this
19         basis.
20   Braveboy v. James, No. 8:20-cv-03486-TMC (D.S.C. Nov. 10, 2020). The
21   Magistrate Judge also found that Petitioner had failed to exhaust his state court
22   remedies, and that the petition was untimely under AEDPA’s one-year statute of
23   limitations. Id. Petitioner filed objections to the report on November 23, 2020. Id.,
24   Dkt. 20. As of December 2, 2020, the District Judge assigned to that case has not
25   yet decided whether to accept the report and recommendation.
26         Given that the current Petition appears to be an unauthorized second or
27   successive petition, and because Petitioner has already raised the same claim in a
28   petition in the proper venue (the U.S. District Court for the District of South
                                                6
1    Carolina), this Court will dismiss the Petition rather than transferring it to the
2    proper venue.
3    D.    A Certificate of Appealability (“COA”) Will Not Issue.
4          “The district court must issue or deny [COA] when it enters a final order
5    adverse to” a habeas petitioner. Rule 11(a), Rules Governing Section 2254 and
6    2255 Cases in the United States District Courts. “Unless a circuit justice or judge
7    issues a [COA], an appeal may not be taken to the court of appeals from ... the final
8    order in a habeas corpus proceeding in which the detention complained of arises out
9    of process issued by a State court.” 28 U.S.C. § 2253(c)(1)(A). Petitioner’s
10   detention arises out of process issued by a State court, i.e., his criminal convictions
11   in South Carolina state court. See generally Sanchez-Rengifo v. Caraway, 798 F.3d
12   532, 535 (7th Cir. 2015) (holding that petitioner housed in a federal penitentiary
13   was required to obtain a COA because he “was convicted of his crimes in the
14   Superior Court of the District of Columbia”). The Court must therefore determine
15   if a COA shall issue.
16          A COA may issue “only if the applicant has made a substantial showing of
17   the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This requires the
18   habeas petitioner to show that “reasonable jurists could debate whether (or for that
19   matter, agree that) the petition should have been resolved in a different manner or
20   that the issues presented were adequate to deserve encouragement to proceed
21   further.” Slack v. McDaniel, 529 U.S. 473, 483-84 (2000). For the reasons
22   discussed in this Order, Petitioner has not made such a showing.
23   //
24   //
25   //
26   //
27   //
28   //
                                                 7
1                                           III.
2                                     CONCLUSION
3          Based on the foregoing, IT IS HEREBY ORDERED that judgment shall be
4    entered dismissing the Petition without prejudice based on improper venue, and a
5    COA is denied.
6
7    DATED: December 14, 2020             ____________________________________
8                                         JESUS G. BERNAL
                                          UNITED STATES DISTRICT JUDGE
9
10
     Presented by:
11
12   _______________________________
     KAREN E. SCOTT
13   United States Magistrate Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              8
